ICJ_029_NorwegianLoans_FRA_NOR_1956-04-24_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A CERTAINS
EMPRUNTS NORVÉGIENS
(FRANCE c. NORVEGE)

ORDONNANCE DU 24 AVRIL 1956

1956

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE OF CERTAIN NORWEGIAN
LOANS
(FRANCE v. NORWAY)

ORDER OF APRIL 24th, 1956
La présente ordonnance doit être citée comme suit :

« Affaire relative à certains emprunts norvégiens,
Ordonnance du 24 avril 1956: C.I. J. Recueil 1956, p. 18.»

This Order should be cited as follows :

“Case of certain Norwegian Loans,

Order of April 2gth, 1956: I.C.J. Reports 1956, p. 18.”

 

Ne de vente: 1 48
Sales number

 

 

 
18

COUR INTERNATIONALE DE JUSTICE

1956 _ —
Le 24 avril

Role Bénéral ANNEE 1956

24 avril 1956

AFFAIRE RELATIVE A CERTAINS
EMPRUNTS NORVEGIENS

(FRANCE c. NORVEGE)

ORDONNANCE :

La Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,

vu l’article 62 du Règlement de la Cour,

Rend l'ordonnance suivante :

Vu la requête déposée au Greffe le 6 juillet 1955, par laquelle le
Gouvernement de la République française a introduit une instance
contre le Royaume de Norvège au sujet du paiement de certains
emprunts norvégiens ;

Vu l'ordonnance du 19 septembre 1955 fixant les délais pour le
dépôt du mémoire et du contre-mémoire en cette affaire et réservant
la suite de la procédure ;

Vu le mémoire déposé par le Gouvernement de la République
française dans le délai fixé ;

Considérant que le 20 avril 1956, c’est-à-dire dans le délai fixé
pour le dépôt du contre-mémoire, le Gouvernement du Royaume

4
IQ CERTAINS EMPRUNTS NORVEGIENS (ORD. DU 24 IV 56)

de Norvège a déposé un document énonçant certaines exceptions
préliminaires à la compétence de la Cour et soutenant que la
demande introduite par la requête n’est pas recevable ;

Considérant qu’en conséquence, en vertu des dispositions de
l’article 62, paragraphe 3, du Règlement de la Cour, la procédure
sur le fond est suspendue et qu’il échet de fixer un délai pendant
lequel la Partie adverse pourra présenter un exposé écrit contenant
ses observations et conclusions au sujet desdites exceptions prélimi-
naires ;

La Cour

Fixe au 4 juin 1956 l’expiration du délai pendant lequel le
Gouvernement de la République française pourra déposer un exposé
écrit contenant ses observations et conclusions sur les exceptions
soulevées par le Gouvernement du Royaume de Norvège ;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-quatre avril mil neuf cent
cinquante-six, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la République française et au Gouverne-
ment du Royaume de Norvège.

Le Président,
(Signé) GREEN H. HACKWORTH.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
